Matthias, J.,
concurring. This court held in State, ex rel. Beil, v. Dota, 168 Ohio St. 315, that a temporary injunctive order must be obeyed, even if erroneous, unless modified or dissolved. In the instant case, this court recognizes that a permanent injunction may be vitiated by a subsequent change of law. Both *103rules of law came to be formulated in the context of contempt proceedings. While approving of the ruling in each of the two cases, I cannot condone the wisdom of a party risking being held in contempt of a court decree where there is any avenue open to him by which to avoid that possibility.
The Supreme Court of the United States recently affirmed the criminal contempt conviction of several street demonstrators who chose to violate the clear language of a temporary injunction requiring them to refrain from, among other things, “* * * engaging in, sponsoring, inciting or encouraging mass street parades or mass processions or like demonstrations without a permit * * * congregating on the street or public places into mobs * * Walker v. City of Birmingham, 388 U. S. 333, 18 L. Ed. 2d 1210, 87 S. Ct. 1824. Mr. Justice Stewart made the following remarks in the majority opinion: “The generality of the language contained in the Birmingham parade ordinance upon which the injunction was based would unquestionably raise substantial constitutional issues concerning some of its provisions. * * *
“The breadth and vagueness of the injunction itself would also unquestionably be subject to substantial constitutional question. But the way to raise that question ivas to apply to the Alabama courts to have the injunction modified or dissolved. * # #
if*##
“This case would arise in quite a different constitutional posture if the petitioners, before disobeying the injunction, had challenged it in the Alabama courts, and had been met with delay or frustration of their constitutional claims. But there is no showing that such would have been the fate of a timely motion to modify or dissolve the injunction. * * * The injunction had issued ex parte; if the court had been presented with the petitioners’ contentions, it might well have dissolved or at least modified its order in some respects. * * *
if # * *
“The rule of law that Alabama followed in this case reflects a belief that in the fair administration of justice no man can be judge in his own case, however exalted his station, however righteous his motives * * * respect for judicial process *104is a small price to pay for the civilizing hand of law, which alone can give abiding meaning to constitutional freedom.” (Emphasis supplied.)
In Ohio, if an injunction is temporary and prior to a hearing on a permanent injunction a motion to vacate or modify is available as a matter of statutory right. Section 2727.14, Revised Code. If an injunction is permanent and post litem, but the conditions upon which the mandate was issued have materially changed, the court of issuance has inherent power to modify or vacate its decree upon application by the party enjoined. Degenhart v. Harford, 59 Ohio App. 552; annotation, 136 A. L. R. 765, and cases cited therein.
The defendant in State, ex rel. Beil, v. Dota, supra (168 Ohio St. 315), challenged the authority of a temporary injunction by disobedience of its clear mandate, when he should have moved the issuing court for a modification of the decree. A showing that, upon proper application, the defendant would have been entitled to a reformation of the court’s original mandate was insufficient to excuse his conviction for contempt. In the instant case, the now statutory authority the General Assembly granted to the Director of Highways to appropriate real property adjacent to a limited access highway for a rest area would have been clear reason for the Court of Appeals to dissolve its permanent injunction upon petition by the director. Instead, the director has relied upon the now law, defensively and successfully, as cause why he should not be held in contempt. This writer is of the opinion that, while there are sufficient distinctions between the Beil case and the instant case to warrant the respective rulings in each, the similarities between the two cases point up the unwise judgment of an individual to risk being held in contempt where an alternative is present.
The contempt power of the courts is a necessary concomitant to the effective administration of justice. No man should unnecessarily invite its use against himself. He does so at his peril.